Citation Nr: 1402701	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for neuralgia of the testicles.

2.  Entitlement to an initial evaluation in excess of 10 percent for right facial nerve injury with subsequent reconstruction.  

3.  Entitlement to an initial compensable evaluation for scars, two scars on the right side of the neck and two scars on the left side of the cheek and neck.

4.  Entitlement to an initial evaluation in excess of 50 percent for status post skull fracture, remote trauma to the head.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the pendency of the appeal, in a July 2011 rating decision, the RO granted a 10 percent rating for the Veteran's neuralgia of the testicles, effective from January 5, 2011.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities (rating schedule), the Veteran's claim for neuralgia of the testicles remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The Veteran requested a hearing before the Board on his April 2011 substantive appeal (VA Form 9) for his right facial nerve injury but not on his February 2012 statement in lieu of VA Form 9, for neuralgia of the testicles.  In September 2011 and March 2012 forms, returned to VA by the Veteran, the Veteran indicated he did not want a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).

In August 2012, the Veteran's representative submitted additional VA treatment records, dated from April 2012 to June 2012.  However, the Veteran's representative did not waive RO review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Additionally, Virtual VA contains VA treatment records, duplicative of the VA treatment records sent by the Veteran's representative, but also subsequent VA treatment records, which were also not considered by the RO.  As the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the development is completed.

Finally, the Board is cognizant of the ruling the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.  The record consistently reflects that the Veteran has maintained employment during the pendency of his claims.  In fact, during the October 2012 VA examination, the Veteran reported that while he had missed time from work due to other service-connected disabilities, he was employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issues on appeal to the agency of original jurisdiction for additional development and consideration.  

The RO granted service connection for scars, two scars on the right side of the neck and two scars on the left side of the cheek and neck, claimed as facial nerve decompression, in a June 2010 rating decision.  In June 2010, the Veteran submitted a statement in which he stated he wanted to amend his claim to include four separate ratings for the two scars on the left side of his neck and the two scars on the right side of his neck, and he further stated that all the scars should be rated at 10 percent each.  The RO considered this statement to be a claim for an increased rating instead of a notice of disagreement (NOD) and continued the noncompensable rating in an August 2010 rating decision.  The Board finds that the Veteran's June 2010 statement constituted an NOD because it can be reasonably construed as disagreement with the June 2010 rating decision.  See 38 C.F.R. § 20.201 (2013).  The Veteran stated the scars are slightly tender, sensitive, adhesed and unsightly, and but notably, he did not indicate that the scars had increased in severity but was rather disagreeing with the June 2010 assigned rating.  

In a July 2010 statement the Veteran provided a NOD as to his facial nerve paralysis claim.  In the same July 2010 statement, the Veteran explained that he was also providing a surgical report with information about the size of the removal of bone from his skull.  Although the Veteran did not expressly disagree with the initial evaluation of 30 percent assigned, in a June 2010 rating decision, for status post skull fracture, remote trauma to the head, new and material evidence was received in connection with the claim before the expiration of the appellate period of the June 2010 decision.  Such evidence is to be considered with the claim which was pending.  See 38 C.F.R. § 3.156(b) (2013).  Moreover, the RO stated in the December 2010 rating decision, which granted an increased rating for this claim, that the increase was based in part on the evidence received in July 2010.  Furthermore, even though the RO readjudicated the claim, in December 2010, and granted a 50 percent rating effective July 7, 2009, this increased rating does not represent a grant of the maximum benefits allowable under the rating schedule, the Veteran's claim remains in appellate status and a statement of the case (SOC) must be issued.  See AB, 6 Vet. App. at 38.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim of an increased initial evaluation for status post skull fracture, remote trauma to the head claim and the claim an increased initial evaluation for scars, two scars on the right side of the neck and two scars on the left side of the check and neck, must each be remanded for issuance of a SOC.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran asserted, in a March 2012 statement, that since the July 2011 rating decision for neuralgia of the testicles, that pain and sensitivity in the area of his right testicle has increased and it feels like someone has his testicle between two fingers and is constantly applying pressure.  He further stated that the pain gets worse as the day goes on, especially with walking and it gets to a point where he has to limp or drag his leg because of the pain in that area.  Additionally, the Veteran has not been afforded a physical examination in connection with claim, although a medical opinion was obtained in January 2011.  Also, while the Veteran was afforded a VA examination in March 2012, which contained a section on the male reproductive system, it did not address the severity of the Veteran's neuralgia of the testicles.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected neuralgia of the testicles has worsened to the point of inhibiting walking.  Therefore, the Veteran should be scheduled for a VA examination in order to determine the level of severity of his service-connected neuralgia of the testicles.  

Additionally, the Veteran should be provided another VA examination in connection with his claim for right facial nerve injury with subsequent reconstruction, as the last examination pertaining to this issue was conducted in September 2009.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary); see also, 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

An April 2010 rating decision referenced electronic review of records from the VA Nebraska-Western Iowa Health Care System, from November 1, 2007 to January 6, 2010.  However, records referenced prior to December 2009 are not associated with the paper claims file nor are they accessible in the Veteran's Virtual VA electronic claims file.  Thus, VA treatment records, from the VA Nebraska-Western Iowa Health Care System, and any associated outpatient clinics, from July 2007 to December 2009 and any updated records, from October 2012 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

The record reveals that the Veteran last received treatment, for neuralgia of the testicles, from Alegent Health, in June 2010, from the Urology Center P.C., in January 2011 and from the Nebraska Medical Center in November 2008.  Additional records from Alegent Health in October 2010, November 2010 and December 2011 have been provided by the Veteran; however, a request for any additional treatment records has not been made by VA.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from Algenet Health, from June 2010 to the present (with the exception of October 2010, November 2010 and December 2011 records), from the Urology Center P.C., from January 2011 to the present, and from the Nebraska Medical Center from November 2008 to the present, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b) 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the June 2010 NOD, as to the rating decision in June 2010, for the issue of an increased initial evaluation for scars, two scars on the right side of the neck and two scars on the left side of the check and neck and issue an SOC pursuant to the July 2010 NOD as to the June 2010 rating decision for the issue of an increased initial evaluation for status post skull fracture, remote trauma to the head.  Each statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).  
Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain VA treatment records, pertaining to the Veteran, from the Nebraska-Western Iowa Health Care System, and any associated outpatient clinics, from July 2007 to December 2009 as well as any records from October 2012 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from Algenet Health, from June 2010 to the present (with the exception of October 2010, November 2010 and December 2011 records), from the Urology Center P.C., from January 2011 to the present and from the Nebraska Medical Center from November 2008 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

4.  Thereafter, schedule the Veteran for a VA examination(s) to ascertain and evaluate the current level of severity of the Veteran's service-connected neuralgia of the testicles and the severity of the Veteran's service-connected right facial nerve injury with subsequent reconstruction.  The examiner must review the claims file in conjunction with the examination(s).  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should specifically state which nerve or nerves are affected and determine the severity of the disabilities.  

A complete rationale must be provided for any opinion offered.

5.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


